DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on March 24, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1-5, 7-14, and 16-22 are currently pending and have been examined. Claims 1, 10, and 19 have been amended.  Claims 6 and 15 have been cancelled.  Claims 21 and 22 are newly added.
	
Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
Applicant’s arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims, and are thus moot in view of the new grounds of rejection.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 21, and similarly claim 22, each recite “backpropagating relatively strongly the desirability score of a certain one of the fulfillment nodes when its preceding dialogue nodes can only lead to that certain fulfillment node; and backpropagating relatively weakly the desirability score of the certain fulfillment node when its preceding dialogue nodes can lead to at least one additional fulfillment node” (emphasis added). The terms “relatively strong” and “relatively weak” are relative terms which renders the claim indefinite. The terms “relatively strong” and “relatively weak” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, Examiner has assigned little patentable weight to this term in the claims.

 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claims 9 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claims 9 and 18 recite “wherein said at least one of (a) and (b) is: (a) and (b).”  However, independent claims 1 and 10, from which claims 9 and 18 depend, recite “wherein each of the one or more conversational flows is at least one of: (a) a historical conversational flow of a human-computer conversation carried out by the conversational computer program, and (b) a programmed conversational flow, according to which the conversational computer program conducts human-computer conversations.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smullen (US PGP 2017/0180284) in view of Laschet (US PGP 2020/0005940).
As per claim 1, Smullen teaches [a] method comprising using at least one hardware processor for: 
accessing one or more conversational flows of a conversational computer program, wherein the one or more conversational flows each comprises dialogue nodes and fulfillment nodes (Smullen: Para [0009] (The first automated human interface module includes a first node graph. The first node graph comprises a first plurality of nodes and a first plurality of edges. Each edge in the first plurality of edges connects two nodes in the first plurality of nodes. A second message that is posted by the first automated human interface module is received. The second message includes (a) the key identifying the first sub-channel, (b) the first application programming interface token identifying the first user, and (c) a second communication responsive to the first communication.); Para [0017]-[0040] (disclosing conversation nodes); Fig. 10; Para [0138]-[0140]; Para [0142]-[0144]; Para [0167]-[0170](Each automated messaging bots 2202 provides a certain scope and capability for automatically engaging end users in a conversational flow. Functional transactions can also be integrated into conversational exchange. The goal is for each automated messaging bot 2202 to help end users typically either resolve a question/problem or to fulfill a specific transaction, all via the disclosed messaging communications framework. An end user's conversation 2220 with an automated messaging bots is initiated when the initial message from the end user associated with a remote user device 104 is assigned to the automated messaging bot 2202. The automated messaging bot 2202 will initiate a response to the initial message based on its available logic. The end user's selection of available predefined responses or a typed message response are the triggers the bot 2202 uses to navigate the end user through it's available content logic (node graph 2208)), and wherein each of the one or more conversational flows is at least one of: (a) a historical conversational flow of a human-computer conversation carried out by the conversational computer program, (Smullen: Para [0046] (In some such embodiments, the secure bidirectional conversation comprises a conversation history and the routing the second message to the customer relationship application includes the conversation history and the application programming interface token identifying the first user.); Para [0180] (If the bot 2202 includes a reference to a multimedia human interface module 2232, discussed below, any node response option can be configured to check for automated content from the multimedia content provided by the multimedia human interface module 2232. There is provided the option to filter by media type and ability to specify specific tags, or pass through the tag history associated with the end user responses from the current conversation (e.g., the user conversation history 2224)); Para [0279]-[0280] (As a conversation or message interaction unfolds, the system will aggregate a tag history (e.g., referring to FIG. 23, user conversation history) for the user's conversations in a sub-channel 212. In some embodiments, the tag history structure will include (i) primary communication channel 210 name and identifiers, sub-channel 212 name and identifier, end user identifier, conversational method (e.g., live interaction, automated human interface module 2202 name and identifier), sequence of messages the user provided (user conversation history 2224), matching (level 1, 2, 3, 4) tags associated with any end user response, and an active: Y/N flag (reflecting whether the user is actively interacting); Para [0305] (Thus, for some automated messaging bots 2202, for some types of transactions, the historical data is automatically loaded. In alternative embodiments, the end user is given the option to load the historical data from one or more prior conversations 2220 the particular end user 320 engaged in. For instance, in such alternative embodiments, the end may say, “No, it doesn't make sense to load the historical data. I have something completely different that I want to do. I'm going to just, you know, I want to start without historical data.” In another example, the automated messaging bot 2202 offers to a particular end user 320 “We have historical data for you that indicate that you engaged with us the following five times in the past two months. Would it be helpful to load the selections you made in any of these transactions to more streamline the current transaction?”)) and (b) a programmed conversational flow, according to which the conversational computer program conducts human-computer conversations; (Smullen: Para [0180] (If the bot 2202 includes a reference to a multimedia human interface module 2232, discussed below, any node response option can be configured to check for automated content from the multimedia content provided by the multimedia human interface module 2232. There is provided the option to filter by media type and ability to specify specific tags, or pass through the tag history associated with the end user responses from the current conversation (e.g., the user conversation history 2224)); Para [0167]-[0170](Each automated messaging bots 2202 provides a certain scope and capability for automatically engaging end users in a conversational flow. Functional transactions can also be integrated into conversational exchange. The goal is for each automated messaging bot 2202 to help end users typically either resolve a question/problem or to fulfill a specific transaction, all via the disclosed messaging communications framework. An end user's conversation 2220 with an automated messaging bots is initiated when the initial message from the end user associated with a remote user device 104 is assigned to the automated messaging bot 2202. The automated messaging bot 2202 will initiate a response to the initial message based on its available logic. The end user's selection of available predefined responses or a typed message response are the triggers the bot 2202 uses to navigate the end user through it's available content logic (node graph 2208))
receiving a desirability score of each of at least some of the fulfillment nodes; and (Smullen: Fig. 25; Para [0299]-[0302][ (In some embodiments, a survey chat bot facilitates the computation of a net promoter score for a conversation 2220. A net promoter score is designed to represent how an end user 320 feels about the enterprise data source 102 that they engaged with in the conversation 2220. For instance, in some embodiments, the net promoter score provides a measure of how the end user 320 feels about the quality of customer support in the conversation 2220. In some embodiments the survey chat bot asks the end user 320 a single question in order to derive the net promoter score such as, “On a scale of one to ten, how would you rate your experience with our support service with you today?” Based on what the user selects to a question such as this, the net promoter score is computed. In some embodiments, the computation of the net promoter score is more complex and multiple questions are posed to the end user 320 by the survey chat bot.))
based on the one or more conversational flows and the desirability scores, automatically assigning a polarity score to each of at least some of the dialogue nodes, by . . . the desirability score of each of at least some of the fulfillment nodes to one or more of the dialogue nodes that precede that fulfillment node. (Smullen: Fig. 25; Para [0299]-[0302][ (In some embodiments, a survey chat bot facilitates the computation of a net promoter score for a conversation 2220. A net promoter score is designed to represent how an end user 320 feels about the enterprise data source 102 that they engaged with in the conversation 2220. For instance, in some embodiments, the net promoter score provides a measure of how the end user 320 feels about the quality of customer support in the conversation 2220. In some embodiments, the computation of the net promoter score is more complex and multiple questions are posed to the end user 320 by the survey chat bot.  For instance, in some embodiments, the survey chat bot asks three or four questions and then computes the net promoter score using a predetermined formula based upon the responses to the three or four questions. In some embodiments, the net promoter score is reported for a single conversation 2220. In some embodiments the net promoter score is aggregated across all the conversations 2220 in which a particular sub-channel administrator 392 is engaged in a live conversation at some point within the overall conversation. In some embodiments, the net promoter score is aggregated across all the conversations 2220 in a particular sub-channel 212. In some embodiments, the net promoter score is aggregated across all the conversations 2220 in all or a sub-set of the sub-channels 212 associated with a primary communication channel 210.); Para [0049]-[0050])
Smullen does not explicitly disclose the following the following known technique which is taught by Laschet:
. . . by backpropagating the desirability score of each of at least some of the fulfillment nodes to one or more of the dialogue nodes that precede that fulfillment node (Laschet: Para [0046] (The evaluation score of the care package (e.g., the combination of 8 care services), provided by the predictive ensemble model, is backpropagated starting from the node added in the previous phase, to the root node. This ensures that the visited tree nodes more accurately resemble the potential outcome of interest for which the search is being performed.))
This known technique is applicable to the method of Smullen as they both share characteristics and capabilities, namely, they are directed to applying scores for nodes. 
One of ordinary skill in the art at the time of filing would have recognized that applying the known technique of Laschet would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Laschet to the teachings of Smullen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such backpropagating features into similar methods.  Further, applying the backpropagating the desirability score of each of at least some of the fulfillment nodes to one or more of the dialogue nodes that precede that fulfillment node to the score of Smullen would have been recognized by those of ordinary skill in the art as resulting in an improved method that would ensures that the visited tree nodes more accurately resemble the potential outcome of interest for which the search is being performed. (Laschet: Para [0046]).

As per claim 2, Smullen/Laschet teach wherein: the fulfillment nodes represent certain actions fulfilled outside of the conversational computer program; and the dialogue nodes represent messages between the computer and a human user of the computer, wherein the messages do not include said fulfilled certain actions. (Smullen: Para [0140]; Para [0142]-[0144] (Using the secure primary communications platform 200 (e.g., channel based communication and transaction system) any enterprise data source 102 (e.g., business entity) can offer an electronic commerce channel or an electronic shopping channel. Through this electronic commerce channel or electronic shopping channel, the secure primary communications platform 200 allows the enterprise data source 102 to send deals and packages to a user (e.g., consumer) in real time, and allows the consumer to make purchases therewithin. Consider an example where an enterprise data source 102, for example, the W® Miami Hotel of Starwood Hotels & Resorts Worldwide, Inc., offers a three-night package for $500 to the first 500 consumers who opt in to purchase the package. The W® Miami Hotel establishes a primary channel 210 with each of the users (e.g., consumers) via the secure primary communications platform 200. If the consumers indicate an inclination to avail offers from the W® Miami Hotel via the established primary communication channel, the secure primary communications platform 200 generates a sub-channel 212, for example, an eShop sub-channel (by adding a conversation to the sub-channel for the user) and transmits a communication of the three-night package for $500 through this conversation hosted on the eShop sub-channel. Furthermore, the secure primary communications platform 200 facilitates a transaction service within the eShop sub-channel 212, when the consumer opts in to buy the three-night package, thereby facilitating a transaction or trading of the three-night package within the eShop sub-channel in real time. In an embodiment, the secure primary communications platform 200 identifies a new user (e.g., consumer) based on a location of the remote user device 104 associated with the new user, for example, via a positioning system and sends a hotel deal to the new user for a night stay using the sub-channel 212.))

As per claim 3, Smullen/Laschet teach wherein the certain actions outside of the conversational computer program are selected from the group consisting of: adding or removing an item to an e-commerce shopping cart on behalf of the user; and completing an e-commerce purchase on behalf of the user. (Smullen: Para [0140] (Within each sub-channel, a user, participating in a private (secure) conversation with the enterprise data source can reply to a transaction message, for example, an electronic commerce (e-commerce) offer message by purchasing the ecommerce offer as disclosed in the examples below. The secure mobile communications platform 200 implements e-commerce using one or more payment infrastructures, for example, STRIPE® of Stripe, Inc., PAYPAL® of PayPal, Inc., etc.); Para [0142]-[0144] (Using the secure primary communications platform 200 (e.g., channel based communication and transaction system) any enterprise data source 102 (e.g., business entity) can offer an electronic commerce channel or an electronic shopping channel. Through this electronic commerce channel or electronic shopping channel, the secure primary communications platform 200 allows the enterprise data source 102 to send deals and packages to a user (e.g., consumer) in real time, and allows the consumer to make purchases therewithin. Furthermore, the secure primary communications platform 200 facilitates a transaction service within the eShop sub-channel 212, when the consumer opts in to buy the three-night package, thereby facilitating a transaction or trading of the three-night package within the eShop sub-channel in real time.); Para [0422])

As per claim 4, Smullen/Laschet teach wherein the desirability score is a numerical of textual value representative of a range from desirable to undesirable. (Smullen: Para [0014]-[0016]; Figs. 24-25; Para [0299]-[0302][ (In some embodiments, a survey chat bot facilitates the computation of a net promoter score for a conversation 2220. A net promoter score is designed to represent how an end user 320 feels about the enterprise data source 102 that they engaged with in the conversation 2220. For instance, in some embodiments, the net promoter score provides a measure of how the end user 320 feels about the quality of customer support in the conversation 2220. In some embodiments, the computation of the net promoter score is more complex and multiple questions are posed to the end user 320 by the survey chat bot.  For instance, in some embodiments, the survey chat bot asks three or four questions and then computes the net promoter score using a predetermined formula based upon the responses to the three or four questions. In some such embodiments, a dedicated report is automatically generated covering all questions for each survey chat bot. In some such embodiments, each report presents survey data in one of two formats, depending on whether the survey question answers gathered integer/numeric or character/text based feedback. FIG. 24 illustrates a sample aggregated report from a survey chat bot that collects numeric survey data. FIG. 25 illustrates a sample aggregated report from a survey chat bot that collects text based feedback.); Para [0049]-[0050] (In some embodiments, the survey collects numeric survey data from the first user on a response scale between a first numeric value and a second numeric value. In some embodiments, the survey collects text based feedback from the first user.))

As per claim 5, Smullen/Laschet teach wherein the polarity scores are numerical or textual values representative of a range from positive to negative. (Smullen: Para [0014]-[0016]; Figs. 24, Fig. 25; Para [0299]-[0302] (In some embodiments, a survey chat bot facilitates the computation of a net promoter score for a conversation 2220. A net promoter score is designed to represent how an end user 320 feels about the enterprise data source 102 that they engaged with in the conversation 2220. For instance, in some embodiments, the net promoter score provides a measure of how the end user 320 feels about the quality of customer support in the conversation 2220. In some embodiments, the computation of the net promoter score is more complex and multiple questions are posed to the end user 320 by the survey chat bot.  For instance, in some embodiments, the survey chat bot asks three or four questions and then computes the net promoter score using a predetermined formula based upon the responses to the three or four questions. In some such embodiments, a dedicated report is automatically generated covering all questions for each survey chat bot. In some such embodiments, each report presents survey data in one of two formats, depending on whether the survey question answers gathered integer/numeric or character/text based feedback. FIG. 24 illustrates a sample aggregated report from a survey chat bot that collects numeric survey data. FIG. 25 illustrates a sample aggregated report from a survey chat bot that collects text based feedback.); Para [0049]-[0050] (In some embodiments, the survey collects numeric survey data from the first user on a response scale between a first numeric value and a second numeric value. In some embodiments, the survey collects text based feedback from the first user.); Para [0284])

As per claim 6, Smullen/Laschet teach wherein the automatic assignment of the polarity scores includes backpropagating the desirability score of each of at least some of the fulfillment nodes to one or more of the dialogue nodes that precede that fulfillment node. (Smullen: Para [0014]-[0016]; Figs. 24, Fig. 25; Para [0299]-[0302] (In some embodiments, a survey chat bot facilitates the computation of a net promoter score for a conversation 2220. A net promoter score is designed to represent how an end user 320 feels about the enterprise data source 102 that they engaged with in the conversation 2220. For instance, in some embodiments, the net promoter score provides a measure of how the end user 320 feels about the quality of customer support in the conversation 2220. In some embodiments, the computation of the net promoter score is more complex and multiple questions are posed to the end user 320 by the survey chat bot.  For instance, in some embodiments, the survey chat bot asks three or four questions and then computes the net promoter score using a predetermined formula based upon the responses to the three or four questions. In some embodiments, the net promoter score is reported for a single conversation 2220. In some embodiments the net promoter score is aggregated across all the conversations 2220 in which a particular sub-channel administrator 392 is engaged in a live conversation at some point within the overall conversation. In some embodiments, the net promoter score is aggregated across all the conversations 2220 in a particular sub-channel 212. In some embodiments, the net promoter score is aggregated across all the conversations 2220 in all or a sub-set of the sub-channels 212 associated with a primary communication channel 210.); Para [0162] (neural network or logistic regression); Para [0049]-[0050]; Para [0284])

As per claim 7, Smullen/Laschet teach, further comprising: obtaining additional historical data of multiple human-computer conversations carried out by the conversational computer program; and updating the polarity scores of at least some of the dialogue nodes based on probable paths of conversation learned from the additional historical data. (Smullen: Para [0014]-[0016]; Figs. 24, Fig. 25; Para [0299]-[0302] (In some embodiments, a survey chat bot facilitates the computation of a net promoter score for a conversation 2220. A net promoter score is designed to represent how an end user 320 feels about the enterprise data source 102 that they engaged with in the conversation 2220. For instance, in some embodiments, the net promoter score provides a measure of how the end user 320 feels about the quality of customer support in the conversation 2220. In some embodiments, the computation of the net promoter score is more complex and multiple questions are posed to the end user 320 by the survey chat bot.  For instance, in some embodiments, the survey chat bot asks three or four questions and then computes the net promoter score using a predetermined formula based upon the responses to the three or four questions. In some embodiments, only those conversations that have completed within a predetermined period of time are used in such aggregation (e.g., the past five minutes, the past hour, the past day, the past week). In some embodiments, those conversations that terminate or occur at particular times of the day (e.g. business hours) or the week (work days versus holidays) are aggregated. In some embodiments, net promoter scores of conversations that have more recently been completed are given higher weight than conversations that were less recently completed in such aggregation. In some embodiments, for each survey chat bot, a specific net promoter score survey question is defined. Data for the node 2210 hosting this survey question is automatically collected, aggregated and presented back to the support center administrator (e.g., the sub-channel administrator 392). In some embodiments, the net promoter score is automatically tracked for (i) each automated messaging bot 2202 conversation 2220, (ii) each live agent (e.g., sub-channel administrator 392) conversation, and/or (iii) per automated messaging bot 2202 per day as well as historically as well as across all automated messaging bots within a sub-channel 212 and/or in all or a subset of the sub-channel 212 in a primary communication channel 210.); Para [0049]-[0050]; Para [0284])

As per claim 8, Smullen/Laschet teach further comprising: altering an order of a planned conversational flow of the conversational computer program, based on at least one of: the desirability scores, and the polarity scores; and executing the conversational computer program to automatically converse with a human user based on the altered order of the planned conversational flow. (Smullen: Para [0306] (In still another example of the self-management and initiation feature for an automated messaging bot 2202 that directs a user through a set of steps in each conversation 2220. In this example, the automated messaging bot 2202 loads the prior conversation 2220 associated with the given end user and provides a summary of the conversation to the effect: “Okay. This is what you did the last time at each of these six steps—would you like to change your response to any of the steps?” The user can then navigate through the historical information making any necessary changes before proceeding. In this way, the user does not have to enter in all the information for each of the six steps each time they engage in an instance of a conversation 2220 in order to perform a repetitive or partially repetitive transaction. Instead, the end user 320 goes through, selecting the nodes 2210 or aspects that need to be changed rather than entering all new information. The automated messaging bot 2202 takes the end user 320 to each node, and the user modifies their selection. In some such embodiments, after making their selections at each of the relevant nodes 2210, the end user 320 gets an updated summary, of their selections that they review again, and, once they are satisfied with their selections, indicate to the automated messaging bot 2202 that all the entered information is correct. In this way, a conversation 2220 for an automated messaging bot 2202 that has an arbitrary number of steps each requiring end user 320 input can be executed by making a minimum number of changes, if any, and, advantageously, the end user 320 is able to now complete the order or whatever the process is associated with the automated messaging bot 2202 and encoded by the automated messaging bot's node graph 2208 in a streamlined experience.); Para [0313])

As per claim 9, Smullen/Laschet teach wherein said at least one of (a) and (b) is: (a) and (b). (Smullen: Para [0046] (In some such embodiments, the secure bidirectional conversation comprises a conversation history and the routing the second message to the customer relationship application includes the conversation history and the application programming interface token identifying the first user.); Para [0180] (If the bot 2202 includes a reference to a multimedia human interface module 2232, discussed below, any node response option can be configured to check for automated content from the multimedia content provided by the multimedia human interface module 2232. There is provided the option to filter by media type and ability to specify specific tags, or pass through the tag history associated with the end user responses from the current conversation (e.g., the user conversation history 2224)); Para [0279]-[0280] (As a conversation or message interaction unfolds, the system will aggregate a tag history (e.g., referring to FIG. 23, user conversation history) for the user's conversations in a sub-channel 212. In some embodiments, the tag history structure will include (i) primary communication channel 210 name and identifiers, sub-channel 212 name and identifier, end user identifier, conversational method (e.g., live interaction, automated human interface module 2202 name and identifier), sequence of messages the user provided (user conversation history 2224), matching (level 1, 2, 3, 4) tags associated with any end user response, and an active: Y/N flag (reflecting whether the user is actively interacting); Para [0305] (Thus, for some automated messaging bots 2202, for some types of transactions, the historical data is automatically loaded. In alternative embodiments, the end user is given the option to load the historical data from one or more prior conversations 2220 the particular end user 320 engaged in. For instance, in such alternative embodiments, the end may say, “No, it doesn't make sense to load the historical data. I have something completely different that I want to do. I'm going to just, you know, I want to start without historical data.” In another example, the automated messaging bot 2202 offers to a particular end user 320 “We have historical data for you that indicate that you engaged with us the following five times in the past two months. Would it be helpful to load the selections you made in any of these transactions to more streamline the current transaction?”); Para [0180] (If the bot 2202 includes a reference to a multimedia human interface module 2232, discussed below, any node response option can be configured to check for automated content from the multimedia content provided by the multimedia human interface module 2232. There is provided the option to filter by media type and ability to specify specific tags, or pass through the tag history associated with the end user responses from the current conversation (e.g., the user conversation history 2224)); Para [0167]-[0170](Each automated messaging bots 2202 provides a certain scope and capability for automatically engaging end users in a conversational flow. Functional transactions can also be integrated into conversational exchange. The goal is for each automated messaging bot 2202 to help end users typically either resolve a question/problem or to fulfill a specific transaction, all via the disclosed messaging communications framework. An end user's conversation 2220 with an automated messaging bots is initiated when the initial message from the end user associated with a remote user device 104 is assigned to the automated messaging bot 2202. The automated messaging bot 2202 will initiate a response to the initial message based on its available logic. The end user's selection of available predefined responses or a typed message response are the triggers the bot 2202 uses to navigate the end user through it's available content logic (node graph 2208)))

As per claims 10-18, these claims are substantially similar to claims 1-9, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

As per claims 19 and 20, these claims are substantially similar to claims 1 and 2, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

As per claim 21, Smullen/Laschet teach wherein the backpropagation comprises:
backpropagating relatively strongly the desirability score of a certain one of the fulfillment nodes when its preceding dialogue nodes can only lead to that certain fulfillment node; and (Laschet: Para [0046])
backpropagating relatively weakly the desirability score of the certain fulfillment node when its preceding dialogue nodes can lead to at least one additional fulfillment node. (Laschet: Para [0046])
The motivation for applying the known techniques of Laschet to the teachings of Smullen is the same as that set forth above, in the rejection of Claim 1.

As per claim 22, this claim is substantially similar to claim 21 and is therefore rejected in the same manner as this claim, as set forth above.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Price.com launches world's smartest shopping chatbot to help consumers save time and money this holiday season: Leader in AI powered shopping search also launches chrome Extension for seamless shopping experience. (2017, Nov 14). NASDAQ OMX's News Release Distribution Channel Retrieved from https://dialog.proquest

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Price.com launches world's smartest shopping chatbot to help consumers save time and money this holiday season: Leader in AI powered shopping search also launches chrome Extension for seamless shopping experience. (2017, Nov 14). NASDAQ OMX's News Release Distribution Channel Retrieved from https://dialog.proquest.com/professional/docview/1963423369?accountid=131444                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625